*627In an action, inter alia, to recover damages for legal malpractice and for attorney misconduct pursuant to Judiciary Law § 487 (1), the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Costello, J.), dated August 16, 2004, which granted the defendant’s motion for summary judgment dismissing the third cause of action alleging a violation of Judiciary Law § 487.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the third cause of action alleging a violation of Judiciary Law § 487. The defendant demonstrated her entitlement to judgment as a matter of law by establishing that there was no evidence of her intent “to deceive, or a chronic, extreme pattern of legal delinquency that proximately caused the [plaintiffs’] alleged damages” (O’Connell v Kerson, 291 AD2d 386, 387 [2002]; see O’Connor v Dime Sav. Bank of N.Y., 265 AD2d 313 [1999]; Ulrich v Hausfeld, 269 AD2d 526 [2000]). In opposition, the plaintiffs failed to raise a triable issue of fact that they sustained any damage proximately caused either by the defendant’s alleged deceit or by an alleged chronic, extreme pattern of legal delinquency by the defendant (see O’Connell v Kerson, supra at 387; O’Connor v Dime Sav. Bank of N.Y., supra at 314; Manna v Ades, 237 AD2d 264, 265 [1997]; Di Prima v Di Prima, 111 AD2d 901, 902 [1985]). H. Miller, J.E, Cozier, Ritter and Spolzino, JJ., concur.